People v Disla (2020 NY Slip Op 05872)





People v Disla


2020 NY Slip Op 05872


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Gische, J.P., Webber, Mazzarelli, Shulman, JJ. 


Ind No. 4006N/12 4006N/12 Appeal No. 7361 Case No. 2014-01596 

[*1]The People of the State of New York, Respondent,
vEduardo Disla, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Bruce Allen, J.), entered on or about February 20, 2013, and said appeal having been submitted by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 3, 2020, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
The order of this Court (M-464) entered on March 3, 2020 is recalled and vacated.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020